DETAILED ACTION
Claim Status
	Applicant’s amendment filed February 7, 2022 has been entered. Claims 8, 12-14, 21-22 and 24-25 have been cancelled. Claims 1-7, 9-11, 15-20, 23 and 26-27 are pending. Claims 16-19, 23 and 26-27 are withdrawn. Claims 1-7, 9-11, 15 and 20 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-22 in the reply filed on May 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23 and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2021.

Applicant’s election of immunomodulatory, as the species elected, in the reply filed on May 10, 2021 is acknowledged. Because applicant did not distinctly and 
Applicant has cancelled the recitation of an immunomodulator and has requested that cytokine be the species examined.

Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2021 and reconsidered February 7, 2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Certified copies of the GB1607463.5, GB1617207.4 and GB1617206.6 applications are now part of the file.

Specification – withdrawn in view of Applicant’s amendment
Objection to the specification is withdrawn in view of Applicant’s amendment to provide the size of the ASCII file in bytes.  

Claim Objections – withdrawn in view of Applicant’s amendment
Objection to claim 1 is withdrawn in view of Applicant’s amendment to claim 1 to recite, “enadenotucirev (EnAd)”. 

Objection to claim 5 is withdrawn in view of Applicant’s amendment to claim 5 to recite, “selected from a sequence comprising one of SEQ ID NO: 10 to 15”. 

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claims 1-9 and 20-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment to claim 1 to clarify the position of the transgene, amendment to claims 2 and 3 remove the recitation of a transgene, and claim 9 to remove the term “for example”.

Rejection of claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends is withdrawn in view of Applicant’s amendment to remove the recitations of “B7-H3 and B7-H4”.

Claim Rejections - 35 USC § 112 – new rejection necessitated by Applicant’s amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by Applicant’s amendment to claim 1 to delete immunomodulator.
Claim 10, which depends from claim 1, recites, “wherein at least one further transgene”. It is unclear if the further transgene is the same or different from that of claim 1. Claim 10 should recite, “wherein the at least one further transgene”.

Claim Rejections - 35 USC § 102 – withdrawn in view of Applicant’s arguments
Rejection of claim(s) 1-4, 6-9, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fisher et al. (WO 2015/059303 A1, published April 30, 2015, earliest effective filing date October 25, 2013, provided in an IDS) is withdrawn in view of Applicant’s arguments and filing of an affidavit.
Applicant has filed an affidavit showing that Fisher et al. does not qualify as prior art as it falls under 35 U.S.C. 102(b)(1)(A) and 102(b)(2)(A) exceptions. Accordingly, the rejection is withdrawn.

Double Patenting - maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7, 10-11, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-11 of U.S. Patent No. 10,548,929 B2 in view of Paul et al. (The combination of chemokine, cytokine and TCR-based T cell stimulus for the effective gene therapy of cancer; Cancer Immunol Immunother (2002) 51: 645-654, provided in an IDS). This rejection is maintained but has been modified in view of Applicant’s amendment to claim 1 to delete immunomodulator and canceling claims 8 and 21-22.
Claims 1-5 and 7-11 of U.S. Patent No. 10,548,929 B2 teach replication competent group B oncolytic virus enadenotucirev, wherein the virus encodes an antibody or a binding fragment thereof for expression on the surface of a cancer cell, wherein said antibody or binding fragment thereof is specific to a CD3 protein of a T-cell receptor complex (TCR), wherein the virus does not encode a B7 protein or an active fragment thereof. The encoded antibody further comprises a transmembrane domain or a GPI anchor. In addition, the antibody or binding fragment is encoded in a transgene located between a stop codon and polyA recognition site of an L5 gene of said 
Claims 1-5 and 7-11 of U.S. Patent No. 10,548,929 B2 lack a virus encoding a further transgene.
Paul et al. teach infecting tumor cells with a combination of viruses encoding anti CD-3, IL-2 and IL-12 causes effective tumor rejection in all animals tested (page 652, paragraph bridging first and second columns).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the virus of claims 1-5 and 7-11 of U.S. Patent No. 10,548,929 B2 and express further transgenes, such as IL-2 and IL-12, as described by Paul et al. A person of ordinary skill in the art would be motivated to do so in order to effectively reject tumors from subjects (page 652, paragraph bridging first and second columns). Given the teachings of the prior art regarding expression of anti-CD3 from oncolytic viruses for the treatment of cancer, and the improvement in tumor rejection when expressed in combination with IL-2 and/or IL-12, and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive. Applicant requests that the rejection be held in abeyance.
However, such argument is not a proper response to the rejection of record. Accordingly, the rejection is maintained.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636